DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-23 are pending and examined below.

Allowable Subject Matter
Claims 1-23 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record US 20170028971 A1 discloses a brake modulator controlling actuation of front and rear brakes, and includes a collision possibility determining unit, an automatic brake control unit, and a brake operation determining unit. When the collision possibility determining unit determines that there is a possibility of collision, and the brake operation determining unit determines that brake operation by a driver is absent, the automatic brake control unit first actuates only the rear brake to generate a rear wheel braking force, and also actuates the front brake to generate a front wheel braking force.
As per independent claims 1 and 12, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious a rider sensor system in electrical communication with the controller, the rider sensor system including one or both of: a rider cognition sensor operable to detect parameters of rider cognition and to report rider cognition status to the controller, and a rider physical sensor operable to detect parameters of a physical engagement between a rider and the vehicle and to report rider physical engagement status to the controller, wherein, on the condition of the controller determining from the rider sensor system that there is positive rider engagement, the controller is programmed to instruct a first level of autonomous actuation of the brake in response to identification of the autonomous braking event trigger, and wherein, in the absence of the controller determining from the rider sensor system that there is positive rider engagement, the controller is programmed to retard or disable the instruction of the first level of autonomous actuation of the brake in response to identification of the autonomous braking event trigger.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Basil T. Jos/Primary Examiner, Art Unit 3664